Opinions of the United
2001 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-23-2001

Woodside v. School Dist. Phila.
Precedential or Non-Precedential:

Docket 00-1158




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2001

Recommended Citation
"Woodside v. School Dist. Phila." (2001). 2001 Decisions. Paper 83.
http://digitalcommons.law.villanova.edu/thirdcircuit_2001/83


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2001 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed April 23, 2001

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 00-1158

J. STEPHEN WOODSIDE; REBECCA R. WOODSIDE,
HUSBAND AND WIFE, ON THEIR OWN BEHALF AND AS
PARENTS AND NEXT FRIEND OF ROBERT HENR Y
WOODSIDE, A MINOR,
Appellants,

v.

THE SCHOOL DISTRICT OF PHILADELPHIA BOARD
OF EDUCATION

ON APPEAL FROM THE
UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA

(Dist. Court No. 99-CV-01830)
District Court Judge: Raymond J. Broderick

Argued on March 7, 2001

Before: ALITO, MCKEE and KRAVITCH,*
Circuit Judges.

(Opinion Filed: April 23, 2001)

       J. STEPHEN WOODSIDE (Argued)
       123 South Broad Street, Suite 1812
       Philadelphia, PA 19109

       Counsel for Appellants
_________________________________________________________________

* The Honorable Phyllis A. Kravitch, Senior Judge, United States Court
of Appeals for the Eleventh Circuit, sitting by designation.
       GLENNA M. HAZELTINE (Argued)
       School District of Philadelphia
       Office of General Counsel
       2130 Arch Street, 5th Floor
       Philadelphia, PA 19103

       Counsel for Appellee

OPINION OF THE COURT

KRAVITCH, Circuit Judge:

I.

This case presents an issue of first impr ession in this
Circuit: whether a parent who is an attor ney can receive
attorney fees for representing his minor child in
administrative proceedings under the Individuals with
Disabilities Education Act, 20 U.S.C. S 1400 et. seq.
("IDEA").

II.

The plaintiff, J. Stephen Woodside ("Woodside"), is a
licensed Pennsylvania attorney. Woodside's son, Robert
Henry Woodside ("Henry"), born on January 28, 1993, has
a chromosomal disorder, Klinefelter Syndrome, which
causes speech and language delays, motor planning
difficulties, hypotonia and overall delay in muscle
development resulting in physical weakness. These
disabilities make Henry eligible for educational and related
services under the IDEA. Upon Henry's enrollment in
kindergarten at a school in the School District of
Philadelphia (the "School District"), W oodside and his wife
(the "Woodsides") had a disagreement with the School
District regarding the level of services prescribed for Henry
under the IDEA. Specifically, the Woodsides objected to the
frequency, duration, and delivery mode of Henry's physical
and occupational therapy at school. As a result, the
Woodsides requested an administrative due process hearing
on Henry's behalf under the IDEA. Woodside r epresented

                               2
Henry throughout the hearing, which lasted seven sessions
from September 11, 1999 to December 16, 1999. After the
hearing, the School District was ordered to provide Henry
with separate, hour-long occupational and physical therapy
sessions each week--exactly the relief r equested by the
Woodsides. Woodside then filed suit under the IDEA in
district court, seeking attorney fees he claims to have
earned representing Henry thr oughout the administrative
proceedings and in connection with filing the district court
suit. The district court entered summary judgment in favor
of the School District on Woodside's claim for attorney fees,
and Woodside appealed.

III.

"This Court exercises de novo review over a district
court's grant of summary judgment. Summary judgment is
appropriate `if the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the
affidavits, if any, show that there is no genuine issue as to
any material fact and that the moving party is entitled to a
judgment as a matter of law. We view the facts in the light
most favorable to the party against whom summary
judgment was entered." Foehl v. United States, 238 F.3d
474, 477 (3d Cir. 2001) (citations omitted).

IV.

The IDEA provides that "[i]n any action or proceeding
brought under this section, the court, in its discretion, may
award reasonable attorneys' fees as part of the costs to the
parents of a child with a disability who is the prevailing
party." 20 U.S.C. S 1415(i)(3)(B). The sole issue here is
whether this provision authorizes an awar d of attorney fees
to an attorney-parent who repr esented his child in
administrative proceedings under the IDEA. Although this
is an issue of first impression in this Cir cuit, a panel of the
Fourth Circuit has answered the question in the negative in
a case factually similar to this one. See Doe v. Board of
Educ. of Baltimore County, 165 F.3d 260 (4th Cir. 1998),
cert. denied, 526 U.S. 1159 (1999).

                               3
In Doe, the court held that an attor ney-parent who won
a favorable award for his child pursuant to administrative
proceedings under the IDEA was not entitled to attorney
fees for his work representing the child. In reaching its
decision, the court noted "that fee-shifting statutes are
meant to encourage the effective prosecution of meritorious
claims, and that they seek to achieve this purpose by
encouraging parties to obtain independent repr esentation."
165 F.3d at 263. The court explained that"[l]ike attorneys
appearing pro se, attorney-parents are generally incapable
of exercising sufficient independent judgment on behalf of
their children to ensure that `r eason, rather than emotion'
will dictate the conduct of the litigation." Id. (citation
omitted). The Doe court based its holding on the reasoning
of a Supreme Court opinion in which a unanimous Court
held that a pro se plaintiff who is an attorney cannot be
awarded attorney fees under the fee-shifting provision of
the Civil Rights Attorney's Fees Awar ds Act, 42 U.S.C.
S 1988(b), which contains language very similar to the IDEA
fee-shifting provision.1See Kay v. Ehrler, 499 U.S. 432
(1991). In Kay, the Supreme Court, citing the adage that "a
lawyer who represents himself has a fool for a client,"
reasoned that "[t]he statutory policy of furthering the
successful prosecution of meritorious [civil rights] claims is
better served by a rule that creates an incentive to retain
[independent] counsel," rather than a rule that creates an
incentive to represent one's self. See 499 U.S. at 438.

The court in Doe acknowledged, as Woodside here argues,
that a parent who represents his child under the IDEA does
not act pro se. See 165 F.3d at 263-64. It recognized,
however, that the danger of inadequate r epresentation is as
great when an emotionally charged par ent represents his
minor child as when the parent repr esents himself. See id.
Because the policy behind the IDEA's fee-shifting pr ovision
is to encourage the effective prosecution of meritorious
claims, the Doe court concluded that the better rule is one
which encourages parents to seek independent, emotionally
detached counsel for their children's IDEA actions, and
_________________________________________________________________

1. Section 1988(b) provides in part that"the court, in its discretion, may
allow the prevailing party . . . a reasonable attorney's fee as part of
the
costs."

                               4
thus held that attorney-parents cannot r ecover fees for
representing their children in IDEA cases. Id. at 265.

Because we agree with the Supreme Court's reasoning in
Kay and the Fourth Circuit's conclusion in Doe, we join the
Fourth Circuit in holding that an attor ney-parent cannot
receive attorney fees for work repr esenting his minor child
in proceedings under the IDEA. The district court's
judgment is therefore

AFFIRMED.

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               5